Title: From Benjamin Franklin to Gérard de Rayneval, 2 February 1782
From: Franklin, Benjamin
To: Gérard de Rayneval, Joseph-Mathias


Sir,
Passy, Feb. 2. 1782
I now send for M. le Comte de Vergennes, the Letter you were so kind as to advise relating to the Dutch Loan. and I beg you would procure a Note from his Excellency to M. de Fleury, for the Payment of 500,000 £s to M. Grand, where it is immediately wanted, he being already near 300,000 l.t. in Advance for us.
With great & sincere Esteem I have the honour to be, Sir, Your most obedient & most humble Sert.
B Franklin
M. Gerard de Rayneval
